Case 3:19-cv-00764-DWD Document 93 Filed 05/13/21 Page 1 of 5 Page ID #636




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

CALEB CHARLESTON,                        )
                                         )
             Plaintiff,                  )
                                         )
vs.                                      )       Case No. 19-cv-764-DWD
                                         )
ALEX JONES,                              )
JOSHUA SCHOENBECK,                       )
PAMELA WESTERMAN,                        )
SARAH WOOLEY,                            )
JOHN MCCALEB,                            )
CHASE CARON,                             )
JEFFREY GARDNER,                         )
SHAUN GEE,                               )
HEATHER MCGHEE, and                      )
TANGELA OLIVER,                          )
                                         )
             Defendants.                 )

                           MEMORANDUM AND ORDER

DUGAN, District Judge:

      Now before the Court are three motions filed by Plaintiff Caleb Charleston: Motion

for Reconsideration (Doc. 81), Motion for Reconsideration (Doc. 83), and Motion to Alter

or Amend Judgment (Doc. 84).       Defendants Caron, Gardner, Gee, Jones, McCaleb,

McGhee, Schoenbeck, Trokey, Westerman, Wooley, and Young filed Responses in

Opposition to the Motions (Doc. 89; Doc. 90).

      By his Motions, Plaintiff asks the Court to reconsider the Order at Doc. 80 granting,



of administrative remedies and dismissing

Plaintiff maintains that he properly exhausted his administrative remedies, or that such

                                             1
Case 3:19-cv-00764-DWD Document 93 Filed 05/13/21 Page 2 of 5 Page ID #637




Plaintiff repeats the arguments he presented in opposition to the motion for summary

judgment and at the Pavey hearing on the motion. Plaintiff specifically points to his

affidavit, wherein he described multiple persons who allegedly thwarted his ability to

submit his October 8, 2017 Grievance for mailing. Plaintiff also relies heavily on his legal

mail card, which showed certain documents were mailed to the Administrative Review

Board in October and November 2017. Plaintiff presented these arguments to the Court

both in his briefing in opposition to Defe

the evidentiary hearing the Court held on April 15, 2021.

       The Federal Rules of Civil Procedure do not expressly recognize motions to

reconsider. Rule 54(b) allows district courts

                                                 action and to revise it at any point before

the entry of judgment as justice requires. F ED. R. CIV. PROC. 54(b); see also Moses H. Cone

                                    , 460 U.S. 1, 12 (1983) (noting

of a final decree is subject to reopening at the discretion




                                                  ve a limited function: to correct manifest

errors of law or fact or to pr                                    Caisse Nationale de Credit

Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996) (internal quotations and



losing party.   It is the wholesale disregard, misapplication, or failure to recognize

                                             2
Case 3:19-cv-00764-DWD Document 93 Filed 05/13/21 Page 3 of 5 Page ID #638




                        Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (internal

quotations and citation omitted); see also Burritt v. Ditlefsen, 807 F.3d 239, 253 (7th Cir.

2015). Because the standards for reconsideration are exacting, the Seventh Circuit has

stressed that appropriate issues for reconsideration                     Bank of Waunakee v.

Rochester Cheese Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990) (internal quotations and

citation omitted).

       Plaintiff does not offer any new arguments or present any newly discovered

evidence in support of his request for reconsideration. Instead, Plaintiff relies on the same

arguments and evidence he presented in the briefing on

judgment and at the Pavey



arguments, in addition to Pl                                 l 15, 2021 hearing. Specifically,

                                                    Pavey hearing credible, although too

speculative to support the conclusion that Plaintiff properly mailed or submitted his

October 8, 2017 Grievance in accordance with

administrative procedures (Doc. 80, p. 11). As Plaintiff has not presented any newly

discovered evidence or alleged any manifest error of law or fact, the Court DENIES his

Motions for Reconsideration (Doc. 81; Doc. 83).




Rule 59(e) permits the Court to alter or amend judgments upon a motion filed no later

than 28 days after the date of entry. The purpose of Rule 59(e) is to provide the district



                                              3
Case 3:19-cv-00764-DWD Document 93 Filed 05/13/21 Page 4 of 5 Page ID #639




the district court still holds jurisdiction over the case. Sosebee v. Astrue, 494 F.3d 583, 589

(7th Cir. 2007). This Court retains jurisdiction over the action, as the Order dismissing

                                mplaint only dismissed the action as to certain defendants.

Therefore, the concern that Rule 59(e) protects against is mitigated in this instance.

                                                     the movant presents newly discovered

evidence that was not available at the time of trial or if the movant points to evidence in

                                                                       Burritt, 807 at 252-253

(internal quotations and citation omitted). The motion is not an invitation to rehash

previously considered and rejected arguments. See Bordelon v. Chicago School Reform Bd. of

Trustees, 233 F.3d 524, 529 (7th Cir. 2000). Again, as Plaintiff has not presented any newly

discovered evidence or alleged any manifest errors of law or fact, the Court DENIES his

Motion to Alter or Amend Judgment (Doc. 84).

                                Motion to Appoint Counsel




Memorandum in Support (Doc. 82). When presented with a request to appoint counsel,

the Court must make the following inquiries: (1) has the indigent plaintiff made a

reasonable attempt to obtain counsel or effectively been precluded from doing so, and (2)

given the difficulty of the case, does the plaintiff appear competent to litigate it himself.

See Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). Plaintiff demonstrates that he has

made a reasonable attempt to recruit counsel on his own, satisfying the first inquiry.



                                              4
Case 3:19-cv-00764-DWD Document 93 Filed 05/13/21 Page 5 of 5 Page ID #640




However, the Court is not inclined to appoint                           half at this time.

                                                ate that he can articulate clearly and

effectively on his own behalf. This case involves a straightforward claim with no complex

matters pending before this Court. Additionally, the undersigned recently observed

Plaintiff during a motion hearing and notes that Plaintiff appeared to be of clear mind

and highly capable of representing himself considering the current posture of this case.

                                    on to Appoint Counsel (Doc. 82) is DENIED, without

prejudice. Plaintiff may renew his request by filing another motion if circumstances

change and it becomes necessary to do so as the case proceeds.


                                      Disposition


      For all of the above stated                            s for Reconsideration (Doc.

81; Doc. 83), Motion to Alter or Amend Judgment (Doc. 84), and Renewed Motion to

Appoint Counsel (Doc. 82) are DENIED.


      SO ORDERED.



      Dated: May 13, 2021

                                         _____________________________
                                         DAVID W. DUGAN
                                         United States District Judge




                                           5
